Citation Nr: 0529791	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-09 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a 
supraglotic mass in the hypopharynx and larynx areas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from January 1943 to 
December 1946, and from June 1951 to June 1967. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied service connection for residuals of a 
supraglottic mass in the hypopharynx and larynx areas.  
Jurisdiction over the matter was transferred to the Atlanta, 
Georgia, RO during the pendency of this appeal.

The veteran was afforded a personal hearing in Washington, 
DC, before the undersigned Acting Veterans Law Judge in 
September 2004.  A transcript of the hearing is associated 
with the claims folder.  

The Board again notes that the veteran raised claims for 
increased evaluations for arteriosclerotic heart disease, 
residuals of a left wrist fracture, hearing loss, left knee 
disability, and a total rating based on individual 
unemployability.  These claims were raised at his September 
2004 personal hearing.  Further, in a statement received in 
August 2005, the veteran raised a claim for service 
connection for a dental condition.  To date, the RO has yet 
to consider these issues.  The issues of entitlement to 
service connection for a dental condition, entitlement to 
increased evaluations for arteriosclerotic heart disease, 
residuals of a left wrist fracture, hearing loss, left knee 
disability, and entitlement to a total rating based on 
individual unemployability are referred to the RO for 
appropriate consideration.

This matter was remanded by the undersigned in September 2004 
for the purpose of obtaining additional factual and medical 
evidence.  While the case was in remand status, the RO 
continued its denial of the veteran's claim.  The case was 
returned to the Board in September 2005.




FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  No evidence has been presented establishing a nexus 
between the veteran's supraglottic mass in the hypopharynx 
and larynx areas and his active service, exposure to ionizing 
radiation therein, or to any service connected disability.


CONCLUSION OF LAW

Service connection for residuals of a supraglottic mass in 
the hypopharynx and larynx areas is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim. 

By letters dated in March 2001 and October 2004, the first of 
which was mailed to the veteran prior to the initial 
adjudication of his appeal, the RO advised the veteran of the 
essential elements of the VCAA.  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received.  The veteran was also asked to identify 
any additional information or evidence that he wanted VA to 
try and obtain.  Further, in its October 2004 letter, the RO 
specifically requested that the veteran submit any additional 
evidence in his possession that might be pertinent to the 
claim. The March 2001 and October 2004 letters therefore 
provided the notice of all four elements that were discussed 
above.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The June 2002 rating decision, January 2004 Statement of the 
Case (SOC), and June 2005 Supplemental Statement of the Case 
(SSOC) collectively notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claim for service connection.  
The January 2004 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial. 

Service medical records are contained in the claims folder.  
Inpatient and outpatient treatment records from the St. 
Joseph's Hospital and Emory Hospital have been obtained.  
Reports from D.E. Mattox, M.D., R. Harris, M.D., and J.M. 
DelGaudio, M.D., have also been considered.  The veteran has 
not identified any additional outstanding medical records 
that would be pertinent to the claim on appeal.  The veteran 
was afforded a VA examination in June 2005.  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b) (2005), 20.1102 
(2004); Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 
183; Mayfield, 19 Vet. App. 103.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

Analysis

The veteran contends that he developed a supraglottic mass in 
his hypopharynx and larynx areas as a result of his in-
service exposure to radiation.  He says his exposure to 
radiation occurred while he served as an airman in World War 
II.  He believes his exposure to radiation was especially 
high because he was a radar man.  He maintains that he was 
warned about the dangers of his radiation exposure.  The 
veteran also theorizes that the supraglottic mass may be 
related to his service-connected arteriosclerotic heart 
disease.  

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310.  When aggravation of a disease 
or injury for which service connection has not been granted 
is proximately due to, or is the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability, and no more, over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection for disability claimed as due to exposure 
to ionizing radiation during service can be established by 
three different methods.  See Davis v. Brown, 10 Vet. App. 
209 (1997).  First, there are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, "radiogenic disease" may be service 
connected provided certain conditions are met. 38 C.F.R. § 
3.311.  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005). 

Here, the veteran is claiming service connection for the 
residuals of a supraglottic mass in the hypopharynx and 
larynx areas.  He has been diagnosed as having the same, and 
that diagnosis is not in dispute.  A supraglottic mass in the 
hypopharynx and larynx areas is not among the types of 
diseases listed at 38 C.F.R. § 3.309(d)(2) that are 
presumptively service-connected if in radiation-exposed 
veterans.  While cancer of the pharynx is listed, the veteran 
has not been diagnosed as having cancer of the pharynx nor 
has he contended such.  Hence, the veteran's supraglottic 
mass in the hypopharynx and larynx areas may not be 
presumptively service connected under 38 C.F.R. § 3.309(b).

A "radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: All forms 
of leukemia except chronic lymphatic (lymphocytic) leukemia, 
thyroid cancer, breast cancer, lung cancer, bone cancer, 
liver cancer, skin cancer, esophageal cancer, stomach cancer, 
colon cancer, pancreatic cancer, kidney cancer, urinary 
bladder cancer, salivary gland cancer, multiple myeloma, 
posterior subcapsular cataracts, non- malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors 
of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostrate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2). 

While VA may consider a claim under the provisions of this 
section even when that claim is based on a disease other than 
one of those listed in paragraph (b)(2), VA may only do so 
"provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease."  38 C.F.R. § 3.311(b) (4).  In this 
case, no evidence has been submitted or cited that would 
indicate a supraglottic mass in the hypopharynx and larynx 
areas is a radiogenic disease.  Consequently, service 
connection on this basis, likewise, is not warranted.

The veteran may also establish service connection for a 
supraglottic mass in the hypopharynx and larynx areas on a 
direct basis with medical evidence that the condition is 
etiologically related to radiation exposure in service, or to 
some other aspect of service.  See Combee, supra; 38 C.F.R. § 
3.303(d).  Here, the veteran claims to have had significant 
radiation exposure as an air man and radar man in service.  
He has also provided a newspaper article that discusses 
radiation exposure among those in the flight industry.  The 
development of this appeal included a request to the National 
Personnel Records Center (NPRC) to furnish a DD 1141 in order 
to determine whether, and to what level, the veteran had 
radiation exposure.  The NPRC reported in October 2004 that a 
DD 1141 was not a matter of record.  In-service radiation has 
therefore not been established.  

Nevertheless, assuming arguendo that the veteran had some 
radiation exposure in service, there is no medical evidence 
linking the veteran's supraglottic mass in the hypopharynx 
and larynx areas to that exposure.  The June 2005 VA 
examination specifically addressed this question.  Following 
physical examination and a detailed review of the record, the 
examiner opined that the supraglottic mass was not causally 
related to his active service, to include his purported 
exposure to radiation.  He added that there was also no 
etiological relationship between the veteran's service 
connected arteriosclerotic heart disease and the supraglottic 
mass.  Rather, the examiner stated that the mass was most 
likely a reactive process to a prolonged intubation that 
occurred in 2000.  

In other words, the medical evidence of record does not 
otherwise relate the veteran's supraglottic mass to his 
active service (including radiation exposure) and/or his 
service-connected arteriosclerotic heart disease.  The 
supraglottic mass was not manifested in service and was not 
manifested until a number of years following the veteran's 
discharge from service.  There is simply no competent medical 
evidence (medical opinion) suggesting a causal relationship 
between the veteran's supraglottic mass in the hypopharynx 
and larynx areas and any aspect of his active service.  
Neither the reports from Drs. DelGaudio and Harris nor the 
records from St. Joseph's Hospital and Emory Hospital 
attribute the mass to the veteran's active service.  The only 
link between the veteran's supraglottic mass in the 
hypopharynx and larynx areas and his service is in the 
veteran's statements and testimony.  As a layperson, lacking 
in medical training and expertise, he is not competent to 
address issues that require expert medical opinions (here 
specifically the etiology of his supraglottic mass in the 
hypopharynx and larynx areas).  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's supraglottic mass in the hypopharynx and larynx 
areas is related to his active service, to any exposure to 
ionizing radiation therein, or to any disease or disability 
of service origin.  Hence, the claim must be denied.

The undersigned appreciated the veteran's testimony at the 
hearing and regrets that a more favorable determination could 
not be made in this case.



ORDER

Entitlement to service connection for residuals of a 
supraglottic mass in the hypopharynx and larynx areas is 
denied.



____________________________________________
A.P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


